                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            BERNARDO MENDIA,
                                   7                                                        Case No. 4:19-cv-03193-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TO SHOW CAUSE
                                                  v.
                                   9
                                            COUNTY OF CONTRA COSTA,
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This action was filed on June 7, 2019. (Dkt. No. 1.) Pursuant to Rule 4(m) of the Federal

                                  14   Rules of Civil Procedure, Plaintiff has 90 days to complete service of the complaint and summons

                                  15   on Defendant, such that September 5, 2019 was the last day to complete service or to file a Motion

                                  16   for Administrative Relief from the deadline pursuant to Civil L.R. 7-11. To date, no proof of

                                  17   service has been filed. The case management conference, originally scheduled for September 10,

                                  18   2019, was continued to November 5, 2019, because Defendant had not been served 7 days prior to

                                  19   the original case management conference date. (Dkt. No. 8.)

                                  20           IT IS HEREBY ORDERED that by no later than October 15, 2019, Plaintiff shall show

                                  21   cause why this matter should not be dismissed for failure to comply with the deadline to complete

                                  22   service on Defendant or to file a Motion for Administrative Relief. Additionally, Plaintiff shall

                                  23   serve Defendant and file a proof of service by October 15, 2019.

                                  24           In responding to the order to show cause, Plaintiff may wish to contact the Federal Pro

                                  25   Bono Project’s Help Desk for assistance—a free service for pro se litigants—by calling (415) 782-

                                  26   8982. Plaintiff may also wish to consult a manual the court has adopted to assist pro se litigants in

                                  27   presenting their case. This manual, and other free information for pro se litigants, is available

                                  28   //
                                   1   online at: http://cand.uscourts.gov/proselitigants.

                                   2          IT IS SO ORDERED.

                                   3   Dated: September 27, 2019

                                   4                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                   5                                                    United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
